
	
		IB
		Union Calendar No. 200
		112th CONGRESS
		1st Session
		H. R. 2172
		[Report No. 112–300, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 14, 2011
			Mrs. Noem (for
			 herself, Mr. Hastings of Washington,
			 Mr. Lamborn,
			 Mr. Broun of Georgia,
			 Mr. Duncan of Tennessee, and
			 Mr. Wittman) introduced the following
			 bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		
			December 1, 2011
			Additional sponsors: Mr.
			 Landry, Mr. McClintock,
			 Mr. Duncan of South Carolina,
			 Mr. Labrador,
			 Mr. Flores, and
			 Mr. Southerland
		
		
			December 1, 2011
			Reported from the
			 Committee on Natural
			 Resources with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 1, 2011
			The Committee on
			 Agriculture discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on June 14, 2011
		
		
			
		
		A BILL
		To facilitate the development of wind
		  energy resources on Federal lands.
	
	
		1.Short titleThis Act may be cited at the
			 Utilizing America’s Federal Lands for
			 Wind Energy Act.
		2.Onshore meteorological
			 site testing and monitoring project
			(a)Definition of
			 meteorological site testing and monitoring projectIn this
			 section, the term meteorological site testing and monitoring
			 project means a project carried out on land administered by the Bureau
			 of Land Management or the Forest Service to test or monitor weather (including
			 wind and solar energy) using towers or other devices, that—
				(1)causes—
					(A)less than 1 acre of soil
			 or vegetation disruption at the location of each meteorological tower or other
			 device; and
					(B)not more than 5 acres of
			 soil or disruption within the proposed right-of-way for the project;
					(2)is installed—
					(A)to the maximum extent
			 practicable, using existing access roads;
					(B)in a manner that does not
			 require off-road motorized access other than 1 installation activity and 1
			 decommissioning activity along an identified off-road route approved by the
			 Director of the Bureau of Land Management or Chief of the Forest
			 Service;
					(C)without construction of
			 new roads other than upgrading of existing minor drainage crossings for safety
			 purposes; and
					(D)without the use of
			 digging or drilling equipment vehicles other than rubber-tired vehicles with
			 gross weight ratings under 8,500 pounds;
					(3)is decommissioned not
			 more than 5 years after the date of commencement of the project,
			 including—
					(A)removal of any towers,
			 devices, or other surface infrastructure from the site; and
					(B)restoration of the site
			 to approximately the condition that existed at the time the project began;
			 and
					(4)provides meteorological
			 information obtained by the permitted project to the Bureau of Land Management
			 and the Forest Service.
				(b)NEPA
			 exclusionSection 102(2)(C)
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall
			 not apply with respect to a meteorological site testing and monitoring
			 project.
			(c)Permit timeline and
			 conditions
				(1)In
			 generalThe Director of the Bureau of Land Management or Chief of
			 the Forest Service, as applicable, shall decide whether to issue a permit for a
			 project that is a meteorological site testing and monitoring project within 30
			 days after receiving an application for the permit.
				(2)Public comment and
			 consultationDuring the period referred to in paragraph (1), the
			 Director of the Bureau of Land Management or the Chief of the Forest Service,
			 as applicable, shall—
					(A)provide an opportunity
			 for submission of comments by the public; and
					(B)consult with the heads of
			 other Federal, State, and local agencies that would be affected by the issuance
			 of the permit.
					(3)Denial of
			 ApplicationIf the application is denied, the Director or Chief,
			 respectively, shall provide the applicant—
					(A)in writing, clear and
			 comprehensive reasons why the application was not approved and detailed
			 information concerning any deficiencies, and
					(B)an opportunity to remedy
			 any deficiencies.
					(d)Protection of
			 informationThe information provided to the Bureau of Land
			 Management and the Forest Service pursuant to subsection (a)(4) shall be
			 treated by such agency as proprietary information and protected against
			 disclosure.
			
	
		December 1, 2011
		Reported from the
		  Committee on Natural
		  Resources with an amendment
		December 1, 2011
		The Committee on
		  Agriculture discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
